OPINION OF THE COURT
PER CURIAM:
The attorney for the plaintiffs in these negligence actions failed to appear at a scheduled pre-trial conference whereupon the district court, on its own motion, dismissed the actions with prejudice.
We emphasize at the outset that we appreciate the importance of sustaining the actions of the trial judge in insisting that counsel cooperate in the prompt disposition of litigation. Furthermore, we do not here unduly minimize the dereliction of counsel for the appellants. However, we do not think that his actions were so beyond the pale as to warrant the consequences1 here visited on the parties he represented. While he did not appear he did attempt to contact the court and did send an attorney at the appointed time although the attorney was not in a position to participate in a pre-trial conference. We have examined the other derelictions of counsel and, while not condoning them, find them insufficient, at least in the first instance, to call for the extreme measures here invoked.
We do think that the actions of plaintiffs’ counsel dictate that he personally bear the costs and reasonable counsel fees of appellees in connection with the abortive pre-trial conference as well as this appeal. The amounts shall be determined by the district court unless counsel can agree.
The judgment of the district court will be reversed and the cases remanded *952for proceedings in accordance with this opinion.

. The statute of limitations would prevent the reassertion of these claims.